Per Curiam.
This is an appeal from a judgment of the Camden County Circuit, Court. The action was instituted by the plaintiff to recover on a breach of contract of employment made between him and the defendant. The jury rendered a verdict in favor of the plaintiff for $5,396.16. The plaintiff had a *98written contract for the year 1926 with the defendant by which he was to receive $7,500 for his services as manager. He was discharged on May 10th, 1926. The question involved in the action was whether the discharge was lawful or unlawful. There was a difference over a Ford car which was missing from the defendant’s place of business. The plaintiff was away on a business trip. He received a wire from the president of the company reading: “Where is the Ford?” The plaintiff replied: “Ford in jail. Why worry about flivver? Wool is to be sold. They are being made every minute.” Plaintiff returned home soon after sending this telegram and was discharged.
There are eleven reasons or grounds of appeal. These reasons do no't specify any erroneous rulings of the trial court. This court is asked upon an appeal to set aside the judgment because it is against the weight of the evidence, &c. There was no motion to nonsuit, no motion for the direction of a verdict, no exception to the charge of the court, and no execution to any ruling of the trial judge alleged to be adverse to the appellant. The reasons are in the most general form. They cannot be considered. It has been decided in many cases that the Practice act of 1912 made no change in the fundamental rules for review of cases at law. There must be some ruling of the court below that was adverse to the appellant and an exception taken to this ruling before this court or the Court of Errors and Appeals will consider the case on appeal. Webster v. Freeholders of Hudson, 86 N. J. L. 256. For this reason this court and the Court of Errors and Appeals have refused to pass on an appeal upon such questions as the weight of evidence, whether or not the verdict is excessive, and similar questions. As there is in the present case no ruling alleged to be adverse to the appellant there is no question presented to this court for decision.
The judgment is affirmed.